Citation Nr: 1410902	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is in need of regular aid and attendance due to his service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation based on need of regular aid and attendance or on account of being housebound have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.51, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation is payable to a Veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2013).  

The Veteran is currently service-connected for lumbar spine degenerative disc disease and degenerative joint disease.

At his February 2014 Board hearing, the Veteran testified someone comes to his house three days a week to bathe, shave, dress, feed, and otherwise care for him.  The Veteran's wife and son have both submitted statements that they provide constant care for the Veteran, including preparing his food, feeding him, helping him get dressed, helping him bathe, and helping him get out of bed.

A private physician submitted an aid an attendance examination in June 2011.  The doctor stated that the Veteran's back disability has made his lower extremities weak, causing difficulty getting in and out of the bath, standing for any length of time, ambulating, and dressing himself.  The doctor also stated that the Veteran's limited range of motion in his back affects his ability to put on his socks and shoes and use the bathroom.  It also affects his ability to roll over in bed and prevents him from picking up objects on the floor.  

In November 2011 the Veteran was afforded a VA examination.  The examiner opined that the Veteran is in need of aid and attendance based on his limitation of motion of his back and his related leg weakness.  The examiner noted the Veteran is unable to get in and out of the bathtub unassisted, cannot put on his socks and shoes, cannot drive, cannot lift anything, requires assistance standing up, and falls frequently.

The Board finds that, giving the Veteran the benefit of the doubt, his service-connected back condition has rendered him so helpless as to need or require the regular aid and attendance of another person.  

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

ORDER

Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound is granted.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


